Per Curiam:
Ten dollars costs and the disbursements were allowed to the appellant according to the usual practice in this court on such motions. This motion, for a resettlement of the order, calls attention to facts which, in our judgment, should take this case from the ordinary rule. The disbursements, as taxed, amount to §303.67, which are principally for printing the record. A great part of the printed record was occupied by the defendant’s effort to establish that the officials of Albany county, charged with the duty of preparing jury lists and drawing a jury, would not fairly perform that duty, and with the plaintiff’s reply to that charge. Defendant wholly failed in that contention. Under the circumstances it seems proper that the costs and disbursements awarded to the appellant should abide the event of the action. The motion is, therefore, granted. All concurred. Motion granted.